DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s preliminary amendment filed 04/06/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 was filed and is being considered by the examiner.

Claim Objections
Claims 1, 2, 4, 7, 8, 12, 13, 18, 21, and 29 are objected to because of the following informalities:  
In regard to claim 1, line 19 and line 23, the applicant recites that the second element rotates relative to the first element “along the second axis”. The Examiner disagrees that “along the second axis” to the proper way to claim its rotation—the rotation occurs along a plane which includes the second axis, and about a third axis which is perpendicular to the second axis. In order to clarify this issue, the Examiner requires the follow amendment to claim 1:
1. (Currently Amended) An angle adjustment and rotation system, comprising: 
a first element, comprising a first section configured to be attachable to a luminaire stand, said first section being elongated along a first axis, as well as a second section which is substantially straight along a first direction and which has a cross-section in a plane perpendicular to the first direction with a substantially concave inner surface; 
a second element, configured to be attachable to a luminaire head, wherein the outer surface of the second element is substantially straight along the first direction and has a cross-section in a plane perpendicular to the first direction with a substantially convex outer surface; and 
an attaching element, which attaches the first element to the second element, wherein this attaching element is configured to have at least a first state in which it tightly attaches the first element to the second element and a second state in which it movably attaches the first element to the second element, 
wherein the inner surface of the second section of the first element and the outer surface of the second element are configured such that they are substantially complementary in at least a first and a second position of the second element with respect to the first element, when the attaching element is in the first state, 
wherein in the second position the second element is substantially rotated by 180 degrees with respect to the first element as compared to the first position, along a plane including a second axis, wherein the second axis is perpendicular to the first direction, and about a third axis, wherein the third axis is parallel to the first direction, and 
wherein the attaching element is configured such that its second state enables a rotation over substantially 180 degrees of the second element with respect to the first element, substantially along the plane including the second axis, and about the third axis.
Appropriate correction is required.

In regard to claim 2, 4, 7, 8, 12, 13, 18, 21, and 29, the applicant recites the limitation of “preferably” and in claim 4 and 21 the applicant recites the limitation of “optionally”. In terms of indefiniteness, the Examiner does not issue a 112(b) rejection as it is clear to the Examiner what is intended by the recitation. However, such limitations cause concern as to whether the claim scope is clear. Is the optional or preferable recitation required to infringe upon the applicant’s invention? The Examiner’s concern is over proper notice to the public. To properly address this concern, the applicant must amendment to positively recite the preferable or optional features (by striking these terms from the dependent claims), or more preferably, create a series of dependent claims which depend upon the broader antecedent claim that recites the preferable/optional feature in a positive form. Appropriate correction is required.

In regard to claim 13, line 4, the applicant recites that the rotation of the second axis rotates relative to the first element “along” a third axis. As addressed in the discussion of claim 1, it is understood by the Examiner that this rotation occurs “about” the third axis, and should be amended as such. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2019/0346121 A1).
In regard to claim 28, Zhu discloses a luminaire head (10) connected to a luminaire stand (by 40), wherein a first element (40) is attached to the luminaire stand, a second element (30) is attached to the luminaire head, and an attaching element (310) attaches the first element to the second element—Zhu further teachings a rotation of 180 degrees (see Figure 4). (Figure 7; see at least [0035])
While Zhu implies a method in the abstract of their disclosure, Zhu fails to explicating disclose a method comprising”
loosening the attaching element from tightly attaching the first and second element in a first position such that the first element and the second element are movably attached; 
rotating the luminaire head with respect to the luminaire stand from the first position to a second position whilst the first element remains attached with the attaching element to the second element; and 
tightening the attaching element for tightly attaching the first element and the second element in the second position, wherein in the second position the second element is substantially rotated by 180 degrees with respect to the first element as compared to the first position.  
However, the method claimed captures the function of “unsetting” the set screw 310 of Zhu, rotating the luminaire head in a range of 180 degrees (positive and negative 90 degrees as shown in Figure 4), and resetting the set screws. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a method of rotating the luminaire head of Zhu, including setting and unsetting the set screws, in order to use the rotating assembly for its intended purpose. 
Moreover, the method claimed of 28 is missing structural elements that were claimed in the apparatus claim of claim 1, which was indicated as allowable. The Examiner would be motivated to allow the method claim of claim 28 if it was amended to include all the structural limitations of claim 1. 

In regard to claim 29, Zhu discloses that the rotation is a rotation about an rotation axis which coincides with a symmetry plane of the luminaire, and/or a rotation axis which substantially coincides with an orientation of the attaching element (the axis of rotation is parallel to the orientation of the set screws), preferably an orientation of an longitudinal axis of the attaching element. (Figure 7; see at least [0035])

In regard to claim 30, Zhu implies the method that comprises moving the second element at least a first distance away from first element prior to the rotation, wherein the rotation of the luminaire head with respect to the luminaire stand is only possible if the first element and second element are separated by at least this first distance, and moving the second element closer to the first element subsequent to the rotation, such that the distance between the second element and the first element is smaller than the first distance (as best understood, Zhu teaches teeth on the matted portions in Figure 8—in order to disengage these teeth, a distance would need to be provided, then the elements would need to be rotated relative to each other, then the teeth would need to be re-engaged).

Reasons for Allowance
Claim(s) 1-4, 7, 8, 12, 13, 16, 18, 21, 25-27, and 34 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an angle adjustment and rotation system, comprising a first element, comprising a first section configured to be attachable to a luminaire stand, said first section being elongated along a first axis, as well as a second section which is substantially straight along a first direction and which has a cross-section in a plane perpendicular to the first direction with a substantially concave inner surface, a second element, configured to be attachable to a luminaire head, wherein the outer surface of the second element is substantially straight along the first direction and has a cross-section in a plane perpendicular to the first direction with a substantially convex outer surface, and an attaching element, which attaches the first element to the second element, wherein this attaching element is configured to have at least a first state in which it tightly attaches the first element to the second element and a second state in which it movably attaches the first element to the second element, wherein the inner surface of the second section of the first element and the outer surface of the second element are configured such that they are substantially complementary in at least a first and a second position of the second element with respect to the first element, when the attaching element is in the first state, wherein in the second position the second element is substantially rotated by 180 degrees with respect to the first element as compared to the first position, along a plane including a second axis, wherein as specifically called for the claimed combinations.
The closest prior art, Plomteux et al (US 2014/0105670 A1), does not include that the first element is configured to be attachable to a luminaire stand, that the second element is configured to be attachable to a luminaire head, wherein in the second position the second element is substantially rotated by 180 degrees with respect to the first element as compared to the first position, along a plane including a second axis, wherein this the second axis is perpendicular to the first direction, and about a third axis, wherein the third axis is parallel to the first direction, and wherein the attaching element is configured such that its second state enables a rotation over substantially 180 degrees of the second element with respect to the first element, substantially along the plane including the second axis, and about the third axis as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Plomteux et al reference in the manner required by the claims. 
To clarify the allowance of independent claim 1, Plomteux et al is substantially similar to the instant applicant in that a first and second element are disclosed that is fixed by an attachment element, wherein the attachment element allows for fixing and unfixing of the first and second element relative to each other to allow for a change in angle of a luminaire head. In the reference, the first element (element 12 in Figure 2) having the concave body attaches to the luminaire head, and the second element (element 14 in Figure 2) having the convex body attaches to the luminaire base—the is the reverse of what is claimed by the applicant. The Examiner considered an obvious-type rejection of this feature: clearly there would be no difference in functionality of the rotation if the two “heads” were switched. However, the Examiner considered the real-world application of doing so and the inherent advantages of assembling the device disclosed by Plomteux et al. The “stand side” joint 14 provides a means of resting the “luminaire side” joint 12, such that during the mounting of the luminaire onto the stand, it would relatively easy to attach/mount and fix the luminaire onto the stand—reversing the joints would deny this advantage, or would require undue reconstruction to maintain. A user would have to hold the luminaire into the joint making it difficult to assembly, so on this first missing feature, the reference appears to teach away from such a modification.
Furthermore, the applicant claims a rotation of the first element to the second element of 180 degrees. In Plomteux et al, as can seen in Figure 8, the joints are only configured to allow for a pivot of up to 45 degrees. While pivoting joints that function along an entire circle a known, there are structural features of Plomteux et al that wouldn’t permit this modification. 
Between these two missing elements, and where the reference teaches away from the modifications required, the preponderance of the evidence is in the applicant’s favor and the Examiner must allow. 

Allowable Subject Matter
Claims 31 and 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest a method of controlling an orientation of a luminaire head connected to a luminaire stand, wherein a first element is attached to the luminaire stand, a second element is attached to the luminaire head, and an attaching element attaches the first element to the second element, said method comprising: loosening the attaching element from tightly attaching the first and second element in a first position such that the first element and the second element are movably attached, rotating the luminaire head with respect to the luminaire stand from the first position to a second position whilst the first element remains attached with the attaching element to the second element; and tightening the attaching element for tightly attaching the first element and the second element in the second position, wherein in the second position the second element is substantially rotated by 180 degrees with respect to the first element as compared to the first position, and further comprising a step of further adjusting the orientation of the luminaire head with respect to the luminaire stand by rotating it along an adjustment axis which is perpendicular to the rotation axis, until its orientation is within a certain angle of a desired orientation, wherein preferably this angle is less than 2.5 degrees, preferably less than 1.5 degrees, more preferably less than 1.25 degrees
 as specifically called for the claimed combinations.
The closest prior art, Zhu (US 2019/0346121 A1), does not include a further step of further adjusting the orientation of the luminaire head with respect to the luminaire stand by rotating it along an adjustment axis which is perpendicular to the rotation axis, until its orientation is within a certain angle of a desired orientation, wherein preferably this angle is less than 2.5 degrees, preferably less than 1.5 degrees, more preferably less than 1.25 degrees as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Zhu reference in the manner required by the claims. 
To clarify the objected to allowable subject matter of the method claim, claim 31 obligates an adjustment along an axis that is perpendicular to the rotation axis, and further, the applicant has placed a limitation of this adjustment of less than 2.5 degrees (the Examiner reminds the applicant that “preferable” language must still be addressed per the claim objections above). Zhu fails to provide a second axis for adjustment, and including one with the angle limitations required would require undue reconstruction. 
However, it is the Examiner’s preference that the method claim of claim 28 and the allowed apparatus claim of claim 1 align along the same nexus of invention—it is requested that claim 28 be amended to include all the structural limitations of claim 1. The Examiner would eagerly provide an interview to the applicant if further guidance is required to this end. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olah et al (US 2022/0120420 A1) discloses a tiltable luminaire post.
Thomas (US 2020/0332828 A1) disclose a mounting device.
Tsai (US 2020/0141564 A1) disclose an illumination device.
Dinh et al (US 2019/0234594 A1) disclose a luminaire.
Chijoff et al (US 2019/0113072 A1) disclose a mounting bracket.
Zhou (US 10,228,103 B1) disclose a solar lamp.
Bowman et al (US 2018/0340644 A1) disclose an articulating support.
Silver et al (US 2016/0265756 A1) disclose a recessed track light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875